Title: To Thomas Jefferson from Albert Gallatin, 2 September 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     New York Septer. 2. 1808
                  
                  Since closing my letter of this day, I have received the two enclosed from Mr Penniman. I have immediately answered, approving his conduct & the expense. But I presume that some notice of his conduct, that of the militia, &c. communicated by you or in your name, may be expected, & would produce a favorable affect. Deeply as the murder is to be lamented, such excesses will, I hope, bring all good citizens to a true view of the subject & enable the officers to carry the laws into effect. I do not understand how Mott was arrested in Canada. With respectful attachment Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
                  
                     I have directed the packet for Europe to be chartered from 15th but to pay no demurrage till after 20th
                  
               